Citation Nr: 1310466	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  09-32 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee strain and limitation of motion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel

INTRODUCTION

The Veteran had service in the Minnesota Army National Guard from February 1991 to October 1991, and in the Ohio Army National Guard from October 1991 to June 1993.  His service included a period of active duty for training (ACDUTRA) from June to August 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In July 2011, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.  

In November 2011, the Board remanded the Veteran's claim for additional evidentiary development.  The Appeals Management Center (AMC) subsequently readjudicated the claim in a July 2012 Supplemental Statement of the Case (SSOC).  The Veteran's claims file has been returned to the Board for further appellate review.

As noted in the November 2011 remand, the Veteran reasonably raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) at the July 2011 hearing.  The Board accordingly referred the issue to the agency of original jurisdiction (AOJ) for adjudication.  To date, it does not appear that the AOJ has taken any action with respect to this issue since its referral.  As such, the issue is referred to the AOJ for a second time.  

The appeal is REMANDED to the RO via the AMC, in Washington, D.C.  




REMAND

The Veteran contends that he is entitled to service connection for his current left knee disability, posttraumatic arthritis.  In essence, he asserts that his service-connected right knee strain and limitation of motion either caused his left knee disability, or aggravated it beyond its natural progression.

As explained in the Board's November 2011 remand, the record reflects that the Veteran fractured his left tibia in 2002 following a work-related 60-foot fall while trimming a tree.  The Veteran testified in July 2011 that he experienced left knee problems prior to this incident due to having to alter the manner in which he climbed trees and/or performed his job duties as a result of his service-connected right knee disabilities.  See transcript, p. 2-3.  The Veteran indentified several sources of outstanding private treatment records which predated or were generated contemporaneously to the 2002 accident, including from Delnor Hospital in Illinois, and Little Falls Orthopedics, Staples Hospital, and St. Paul Orthopedics in Minnesota.  

Pursuant to the Board's November 2011 remand instructions, the AMC sent the Veteran a letter dated December 8, 2011 requesting that he submit to VA copies of treatment records from the above-referenced four facilities, or submit authorization forms to allow VA to obtain such records on his behalf.  It does not appear that the Veteran ever responded to this letter, and there is no indication in the record that any action took place to obtain the records.  The Board observes however, that on the first page of the July 2012 SSOC, the AMC specifically listed "[p]rivate medical records from Delnor Hospital, Illinois; Little Falls Orthopedics; Staples Hospital and St. Paul Orthopedics" as evidence it reviewed prior to its readjudication.  This suggests that the records were in VA's possession, but never associated with the Veteran's claims folder.  If such is the case, the records must be associated with either the Veteran's physical or electronic claims file, as maintained on the Virtual VA system, before final review by the Board may take place.  Otherwise, clarification is required from the AMC as to whether these records were in fact reviewed, or even received.

The Board notes that if records from the above-referenced private facilities have not been received, the Veteran should be afforded one more opportunity to submit copies of these records to VA, or complete authorization forms permitting VA to obtain these records on his behalf.  If the Veteran provides the requested authorization, the AOJ should make two attempts to obtain the relevant private treatment records, or make a formal finding as to why a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012) (enunciating a recent change at 38 U.S.C.A. § 5103A(b)(2)(B), under which the 'Secretary shall make not less than two requests to a custodian of a private record in order for an effort to obtain relevant private records to be treated as reasonable under this section, unless it is made evident by the first request that a second request would be futile in obtaining such records').  

Also pursuant to the Board's prior remand instructions, the AMC scheduled the Veteran for a VA orthopedic examination that took place in February 2012 at the St. Cloud VA Medical Center.  The VA examiner pertinently specified that the Veteran was scheduled to undergo total arthroplasty of the left knee at VA's medical facility in Fargo, North Dakota in March 2012.  The record as it currently exists only contains copies of the Veteran's VA treatment records dating through December 2011.  Thus, on remand, all of the Veteran's relevant VA treatment records dating from December 2011 to the present, to include any surgery reports from Fargo, North Dakota, should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, in the body of its prior remand, the Board explained that VA medical opinions addressing the etiology of the Veteran's left knee disability dated in January 2008 and July 2010 [to include a December 2010 addendum by the July 2010 VA examiner] were inadequate for adjudicatory purposes because they failed to fully address the question of whether the Veteran's left knee disability had been aggravated by his service-connected right knee disabilities.  Indeed, the July 2010 VA examiner determined that the Veteran's left knee disability was caused by his 2002 fall from a tree, and not by his service-connected right knee disabilities, that the right knee disabilities were actually aggravated by the left knee disability, and that the Veteran's left knee disability was not "due to, caused by, or aggravated by the right knee."  See the July 2010 VA examiner's report; see also the July 2010 VA examiner's December 2010 Report of Contact.  The Board determined in November 2011 that the July 2010 VA examiner's conclusions regarding aggravation did not include sufficient supporting rationale such that an informed decision on the merits of the Veteran's claim could be made.  As such, the Board remanded the Veteran's claim for a new VA examination, which as noted above, took place in February 2012.  

Upon review of the Veteran's medical history, and after examination of the Veteran, the February 2012 VA examiner concluded that the Veteran's left knee disability was indeed caused by his 2002 fall from a tree and not by his service-connected right knee disabilities, that the left knee disability was more severe than the right knee disabilities, that the left knee disability aggravated the right knee, and that it was not at least as likely as not that the right knee disabilities aggravated the left knee disability.  The Board sees little distinction between the overall analysis and conclusions of the February 2012 and July 2010 VA examiners, discussed above.  Crucially, the February 2012 examiner similarly included little to no rationale as to how he came to the conclusion that aggravation was indeed unlikely, either prior to the Veteran's 2002 fall, or at any time thereafter. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds the February 2012 VA medical opinion to be inadequate for adjudicatory purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).  On remand, the February 2012 VA examiner should provide an addendum report that includes a clinical explanation with reference to evidence in the record as to why he believes the Veteran's right knee disabilities did not aggravate the Veteran's left knee disability at any time prior to, or subsequent to the Veteran's 2002 fall.  Any change in his overall conclusions should also be thoroughly explained.
Accordingly, the case is REMANDED for the following action:

1.  Associate all the private medical records in the AOJ's possession pertaining to the Veteran's treatment at Delnor Hospital, Illinois; Little Falls Orthopedics; Staples Hospital and St. Paul Orthopedics, Minnesota with the Veteran's physical or electronic claims folder.  If such records are not in the possession of the AOJ, clarify whether such records were ever actually received and reviewed subsequent to the Board's prior November 2011 remand, as is suggested on the first page of the July 2012 SSOC.

If the AOJ in fact never received such records, afford the Veteran one more opportunity to submit copies of these records directly to VA, or to complete and submit the requisite authorization forms permitting VA to obtain such records on his behalf.  In light of the recent change at 38 U.S.C.A. § 5103A(b)(2)(B), following receipt of authorization, two attempts should be made to obtain these relevant treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e). 

2.  Associate with the claims file relevant VA medical treatment records dating from December 2011 to the present, to include any reports of a left knee surgery occurring in March 2012.  As above, all attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  After completion of the development described in Paragraphs (1) and (2) above, forward the Veteran's claims folder (including relevant Virtual VA records) and a copy of this REMAND to the same VA examiner who administered the Veteran's February 2012 VA examination for an addendum report.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner should review his prior findings, to in clude his determination that the Veteran's left knee disability was not as likely as not aggravated (i.e. permanently worsened) by his service-connected right knee disabilities.  Upon review of the evidence of record, to include all evidence added to the Veteran's claims file since his last review, the examiner should supply a new medical opinion addressing whether it is at least as likely as not (50 percent probability or better) that the Veteran's current left knee disability was aggravated by his service-connected right knee disabilities at any time prior to the Veteran's 2002 fall from a tree, or at any time subsequent to the fall up to the present.  This opinion should include supporting explanation as to why or how he reached his medical conclusion, with reference to the evidence of record.  

If the February 2012 VA examiner is unavailable to provide an addendum report, the Veteran's claims file, to include a copy of this REMAND and all relevant Virtual VA records, should be forwarded to another qualified medical professional to provide an opinion as to the nature and etiology of the Veteran's left knee disability.  After review of the claims folder, to include the February 2012 examination report, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that the Veteran's left knee disability was caused or aggravated by his service-connected right knee disabilities at any time prior to or subsequent to his 2002 fall.   

If any examiner determines that additional physical examination and/or diagnostic testing of the Veteran are necessary, or that a specialist should be consulted, such should be scheduled.  The Board reiterates that a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Further, if any examiner cannot provide the requested opinion without resorting to speculation, the examiner should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


